DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
Applicant’s amendment has been considered and entered for the record. 
The disclosure is objected to because of the following informalities: The status of U.S. Patent Application No. 13/594,730 needs to be updated.  
Appropriate correction is required.


Claim Objections
Claims 10-24 are objected to because of the following informalities:  claims 10-24 appear to be mis-numbered and should be renumbered 26-50.  Furthermore, canceled claims 10-25 are not listed and do not have the appropriate status identifier.  Appropriate correction is required.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,382,510 (hereafter ‘510. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘510 discloses an apparatus for electroporation of biological cells, comprising a sample container for holding a sample of biological cells for electroporation, the sample container comprising: an insulator chamber that forms the body of the container to hold the cells, the insulator chamber having a plurality of sides; a first electrode being in a cover configured to removably cover the chamber; a top groove on a top of one side of the insulator chamber, and a second electrode, wherein: the first electrode and the second electrode receive an electrical pulse from an electrical pulse generator to electroporate the cells; wherein the cover is shaped to fit with the groove to seal the chamber through a dosing mechanism selected from the group consisting of a snap-on mechanism and a screw-on mechanism; wherein the first electrode in the cover covers an inner rim of the groove on the side of the chamber.  ‘510 further discloses a first .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-19, 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2005/0170510 A1 – hereafter ‘510) in view of Samsoondar et al. (6,582,964 A – hereafter ‘964).
 ‘510 discloses a system for electroporation (Abstract) that includes the following limitations for claim 10: 
“An apparatus for electroporation of biological cells “: ‘510 discloses a device for electroporation ([0009]; [0010]). 
“a sample container having an insulator chamber for holding cells, “: ‘510 discloses a sample container (Fig. 1a) that includes a middle cup (cup 9, i.e. the insulator chamber) that holds cells ([0033]).  
“a first electrode and a second electrode providing electrical connection for electroporation; “: ‘510 discloses a first and second electrode (electrodes 3 and 15; Fig. 1a; [0033]; [0034]) that provide an electrical connection.  
“a first conductive medium layer containing an aqueous solution having solute ions;
“a surface formed on the first conductive medium layer, “: ‘510 discloses a surface is formed on the membrane by a tissue coating of collagen ([0039]).  
“wherein: the surface is configured to support at least one cell monolayer which is separated from the first electrode and the second electrode, and the first conductive medium layer directly conduct an electric pulse through the solute ions to the at least one cell monolayer through substantially the entire surface.”: This layer allows the formation of a cell monolayer ([0033]; [0034]; [0039]; Fig. 1a-12) so that an electric pulse can be directed toward the cells.  
For claim 10, the top electrode (electrode 3, i.e. the first electrode) is on the top unit (unit 1) and is therefore moveable, serves as a sealing layer and confines the sample between the two electrodes ([0033]; [0034]; Fig. 1a). 
‘510 differs from the instant claim 10 regarding a groove on the inside of the cup. 
‘964 discloses a cartridge for determining a patient’s compliance with their insulin dosing regime (Abstract) that for claim 10 includes a sample having a well (well 10; Fig. 2; col. 5 lines 58-66) where the sample tab includes an overflow groove (groove 2) extending outwardly from the well.  The well includes an overflow ring (ring 30) surrounding the well (Fig. 2) where the well is the equivalent to the insulator chamber and the ring is being interpreted as the excess-receiving groove.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ step of using the overflow ring of ‘964 within ‘510 in order to collect extra fluid from the cup.  The suggestion for doing so at the time would have been in order to allow the excess fluid/blood to flow out of the well (col. 5 lines 60-64).
For claim 11, ‘510 discloses using glass beads ([0040]) in the cup during centrifuge where these glass beads are being interpreted as the artificial insulator of the instant application.  
For claim 12, the collagen of ‘510 is being interpreted as the porous matrix.  Regarding the limitation about casting the matrix, Applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.
For claim 13, ‘510 discloses that the porous matrix is collagen ([0039]). 
For claim 14, ‘510 discloses using a centrifuge ([0040]) to form the monolayer. 
For claim 15, ‘510 discloses a waveform generator (generator 29; Fig. 1b; [0040]) that is being interpreted as the pulse generator which is fully capable of sending a pulse to a centrifuge. 
For claim 16, ‘510 does not explicitly disclose that the pulse generator and centrifuge are integrated.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention in order to minimize the space taken up by the electroporation device and to minimize downtime involved in transferring the sample cup from the centrifuge to the pulse generator.  See MPEP 2144.04 V B.  
For claim 17, rechargeable batteries are well-known and conventional with the art to use as a power source. 

 ‘510 discloses a system for electroporation (Abstract) that includes the following limitations for claim 18: 
“A process for electroporation of biological cells”: ‘510 discloses a process for electroporation ([0009]; [0010]). 
 “providing a sample container for electroporation, the sample container having an insulator chamber for containing a cell sample, a first electrode and a second electrode providing electrical connection for electroporation, and a first conductive medium layer for forming a surface which is separated from the first electrode and the second electrode,”: ‘510 discloses providing a sample container (Fig. 1a) that includes a middle cup (cup 9, i.e. the insulator chamber) that holds cells ([0033]).  ‘510 further provides a first and second electrode (electrodes 3 and 15; Fig. 1a; [0033]; [0034]) that provide an electrical connection and a first conductive medium layer (membrane 13) that has pores that can contain the buffer solution ([0033]; [0034]) and a layer of collagen ([0039]).  
“arranging cells to form at least one cell monolayer on the surface of the first conductive medium layer, the at least one cell monolayer being separated from the first electrode and the second electrode,
“treating the cells in the at least one cell monolayer with a predetermined electrical pulse, the predetermined electrical pulse being generated by a pulse generator.”: ‘510 discloses applying an electric pulse to the cells ([0036]).  
For claim 18, ‘510 includes the step where the top electrode (electrode 3, i.e. the first electrode) is on the top unit (unit 1) and is therefore moveable, serves as a sealing layer and confines the sample between the two electrodes ([0033]; [0034]; Fig. 1a). 
‘510 differs from the instant claim 18 regarding a groove on the inside of the cup. 
‘964 discloses a cartridge for determining a patient’s compliance with their insulin dosing regime (Abstract) that for claim 18 includes the step of having a sample having a well (well 10; Fig. 2; col. 5 lines 58-66) where the sample tab includes an overflow groove (groove 2) extending outwardly from the well.  The well includes an overflow ring (ring 30) surrounding the well (Fig. 2) where the well is the equivalent to the insulator chamber and the ring is being interpreted as the excess-receiving groove.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ step of using the overflow ring of ‘964 within ‘510 in order to collect extra fluid from the cup.  The suggestion for doing so at the time would have been in order to allow the excess fluid/blood to flow out of the well (col. 5 lines 60-64).
For claim 19, ‘510 discloses arranging the cells by centrifugation ([0040]).  
For claim 21, ‘510 discloses sealing the cells with a tight closure ([0033]-[0036]; [0040]).  
For claim 22, the step of arranging the cells would include using “natural gravity” to help form the monolayer as this would be part of loading the cup and letting the cells settle before applying a pressure differential to the cells.  

‘510 discloses a system for electroporation (Abstract) that includes the following limitations for claim 23: 
“A process for electroporation of biological cells”: ‘510 discloses a process for electroporation ([0009]; [0010]). 
 “providing a sample container for electroporation, the sample container having an insulator chamber for containing a cell sample, a first electrode and a second electrode providing electrical connection for electroporation, and a first conductive medium layer for forming a surface which is separated from the first electrode and the second electrode,”: ‘510 discloses providing a sample container (Fig. 1a) that includes a middle cup (cup 9, i.e. the insulator chamber) that holds cells ([0033]).  ‘510 further provides a first and second electrode (electrodes 3 and 15; Fig. 1a; [0033]; [0034]) that provide an electrical connection and a first conductive medium layer (membrane 13) that has pores that can contain the buffer solution ([0033]; [0034]) and a layer of collagen ([0039]).  
“loading a sample containing biological cells to the sample container, the sample forming a convex surface after loading into the sample container, “: ‘510 discloses loading and arranging the cells to form a monolayer on top of the collagen coated membrane where the formed cell layer is separated from the electrodes ([0040]; Fig. 1a).  It should be noted that the shape formed by the cells are a result of the step of loading the cells and does not further limit the overall process.  
“forming a tight seal of the sample by the insulator chamber, the first electrode and the second electrode, an extra volume of the sample under the convex surface being pushed out by the sealing action”:  ‘510 discloses sealing the container ([0033]-[0036]) and any excess liquid would be pushed out by the sealing of the top of the container.  
“treating the cells in the at least one cell monolayer with a predetermined electrical pulse, the predetermined electrical pulse being generated by a pulse generator.”: ‘510 discloses applying an electric pulse to the cells ([0036]).  
For claim 423 ‘510 includes the step where the top electrode (electrode 3, i.e. the first electrode) is on the top unit (unit 1) and is therefore moveable, serves as a sealing layer and confines the sample between the two electrodes ([0033]; [0034]; Fig. 1a). 
‘510 differs from the instant claim 23 regarding a groove on the inside of the cup. 
For claim 23, ‘510 discloses providing a sample container (Fig. 1a) that includes a middle cup (cup 9, i.e. the insulator chamber) that holds cells ([0033]).  ‘510 further provides a first and second electrode (electrodes 3 and 15; Fig. 1a; [0033]; [0034]) that provide an electrical connection and a first conductive medium layer (membrane 13) that has pores that can contain the buffer solution ([0033]; [0034]) and a layer of collagen ([0039]).  ‘510 further discloses sealing the cells with a tight closure ([0033]-[0036]; [0040]) where this would push out any extra sample within the cup.  
‘510 differs from the instant claim 24 regarding a groove on the inside of the cup. 
‘964 discloses a cartridge for determining a patient’s compliance with their insulin dosing regime (Abstract) that for claim 24 includes the step where a sample having a well (well 10; Fig. 2; col. 5 lines 58-66) where the sample tab includes an overflow groove (groove 2) extending outwardly from the well.  The well includes an overflow ring (ring 30) surrounding 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ step of using the overflow ring of ‘964 within ‘510 in order to collect extra fluid from the cup.  The suggestion for doing so at the time would have been in order to allow the excess fluid/blood to flow out of the well (col. 5 lines 60-64).
 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2005/0170510 A1 – hereafter ‘510) in view of Samsoondar et al. (6,582,964 A – hereafter ‘964) as applied above and in further view of Kim et al. (Electroporation of Extraneous Proteins into CHO Cells: Increased Efficacy by Utilizing Centrifugal Force and Microsecond Electrical Pulses, Experimental Cell Research, 197(2): 207-12 (1991) (Kim) (Abstract).  
For claim 20, modified ‘510 discloses the step of centrifuging the cup, but does not explicitly disclose sending a pulse to the chamber while the cup is within the centrifuge.  
Kim discloses a process of performing electroporation on a sample (Abstract) that for claim 20 includes applying an electric pulse while subjecting the cells to centrifugation (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the step of sending an electric pulse to the chamber while within the centrifuge in order to obtain the predictable result of studying the cells while a pressure differential is being applied to the cells.  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2005/0170510 A1 – hereafter ‘510) in view of Samsoondar et al. (6,582,964 A – hereafter ‘964) as applied above and in further view of Papp et al. (US 5,422,272 A – hereafter ‘272).  
The following is assuming, arguendo, that modified ‘510 does not disclose a power source for the pulse generator.  
‘272 discloses a device for electroporation (Abstract) that includes a rechargeable battery (Fig. 1; col. 6 lines 5-6; battery 28) that powers a circuit board. 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the rechargeable batteries of ‘272 within modified ‘510 in order to power the pulse generator.  The suggestion for doing so at the time would have been in order to have an easy to use, handheld, battery operated device (col. 5 lines 61-64).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799